Citation Nr: 1146997	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing).  A transcript has been procured and is of record.  

In July 2010, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding this issue, including the provision of a VA audiology examination and the referral of the Veteran's claim for an increased (compensable) rating for service-connected bilateral hearing loss to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In May 2011, the Director of VA's Compensation and Pension Service (Director) issued a decision, finding that the evidence did not warrant an extraschedular rating for bilateral hearing loss.  In June 2011, the AMC issued a Supplemental Statement of the Case (SSOC) and returned the case to the Board for further appellate consideration, as requested by the Board in the July 2010 remand.  

In June 2011, the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) review.  In August 2011, the Board again remanded the claim to the AMC for consideration of this evidence.  In August 2011, the AMC considered the additional evidence and issued a SSOC and returned the case to the Board for further appellate consideration, as requested by the Board in the August 2011 remand.  As the AMC complied with the June 2010 and August 2011 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire rating period under appeal, the Veteran's hearing loss disability has created difficulties beyond that contemplated by the schedular rating criteria that more nearly approximate the degree of impairment contemplated by a 10 percent disability rating.   


CONCLUSIONS OF LAW

1.  For the entire rating period under appeal, the criteria for a compensable schedular rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period under appeal, the criteria for an extra-schedular 10 percent rating, but no greater than 10 percent, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, a VCAA notice letter sent in May 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with VA audiology examinations in June 2008 and September 2010, respectively.  As the respective VA audiology examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the Veteran's hearing loss disability at the time of examination, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) . 

In view of the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2011).  In making this determination, the Board must consider all of the evidence of record, regardless of when it was received, and not limit the evidence considered to a one-year period prior to receipt of claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  However, before an increased rating can be granted for a date within the one year period prior to the date of receipt of claim for increase by VA, the evidence must show that the increase occurred during the one year period before a veteran filed the claim for increase.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2011).

Schedular Rating Analysis

After a review of the evidence, the Board finds that the criteria for an increased (compensable) rating on a schedular basis for the Veteran's service-connected bilateral hearing loss disability are not met or more nearly approximated for the entire rating period of appeal.  The Board has applied the schedular criteria used for evaluating hearing loss to the findings from the VA audiology examinations conducted in June 2008 and September 2010.  In doing so, the Board found that the audiological tests did not include audiometric measures or speech recognition results indicating a compensable level of hearing loss on a schedular basis.

The June 2008 VA audiology examination report revealed an average right ear puretone decibel loss of 40 with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The VA examiner also revealed an average left ear puretone decibel loss of 45 with speech recognition of 98 percent.  This corresponds to a numeric designation of Level I hearing in the left ear.  These combined numeric designations result in a rating of zero percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII.

The September 2010 VA audiology examination report revealed an average right ear puretone decibel loss of 55 with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The VA examiner also revealed average left ear puretone decibel loss of 55 with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the left ear.  These combined numeric designations result in a rating of zero percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Veteran also submitted private treatment records, specifically audiology examinations, dated October 2008 and April 2011, respectively.  The Board notes that the October 2008 private treatment record indicated an average right ear puretone decibel loss of 56 and an average left ear puretone decibel loss of 59.  Moreover, the April 2011 private treatment record indicated an average right ear puretone decibel loss of 58 and an average left ear puretone decibel loss of 65.  Yet, neither the October 2008 private examiner nor the April 2011 private examiner indicated in their respective reports that they utilized the Maryland CNC word list in determining the Veteran's speech recognition percentage.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

As in this case, when a private examination report reasonably appears to contain information necessary to properly decide a claim, but the examination results are either "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  A remand for such information is not required in this case, however, because, even had the October 2008 private examiner or the April 2011 private examiner indicated in their respective reports that they utilized the Maryland CNC word list, the respective private examination results would not have indicated hearing loss of sufficient severity to allow for a compensable rating under the schedular criteria of Diagnostic Code 6100.  38 C.F.R. § 4.85.  

Specifically, the October 2008 private audiology examination report revealed an average right ear puretone decibel loss of 56 with a noted speech recognition score of 84 percent.  Even assuming that the October 2008 private examiner utilized the Maryland CNC word list, these results would correspond to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The October 2008 private audiology examination also revealed average left ear puretone decibel loss of 59 with a noted speech recognition score of 86 percent.  Assuming that the October 2008 private examiner utilized the Maryland CNC word list, these results would correspond to a numeric designation of Level III hearing in the left ear.  These combined numeric designations result in a rating of zero percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

Likewise, the April 2011 private audiology examination report revealed an average right ear puretone decibel loss of 58 with a noted speech recognition score of 92 percent.  Even assuming that the April 2011 private examiner utilized the Maryland CNC word list, these results would correspond to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  The April 2011 private audiology examination also revealed average left ear puretone decibel loss of 65 with a noted speech recognition score of 96 percent.  Even assuming that the April 2011 private examiner utilized the Maryland CNC word list, these results would correspond to a numeric designation of Level II hearing in the left ear.  These combined numeric designations result in a rating of zero percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  Therefore, even had the October 2008 and April 2011 private examiners utilized the Maryland CNC word list, the respective private examination results would not have indicated hearing loss of sufficient severity to allow for a compensable rating under the schedular criteria of Diagnostic Code 6100.  38 C.F.R. § 4.85.  For this reason, clarification of the methods used in performing the respective October 2008 and April 2011 audiology examinations in not necessary to decide this claim.  See Savage, 24 Vet. App. at 259.

In this case, application of the certified audiological test results to the applicable rating criteria produce a noncompensable (zero percent) rating on a schedular basis.  In addition, the evidence does not show any exceptional patterns of hearing impairment.  None of the audiometric tests show pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, or that pure tone threshold of 30 decibels or less at 1,000 Hertz with 70 decibels or more at 2,000 Hertz, so as to warrant application of elevation to the next higher numeral under 38 C.F.R. § 4.86.  Accordingly, a compensable schedular rating for the Veteran's bilateral hearing loss is not warranted for the entire rating period under appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Rating

The Board has considered whether an extraschedular rating is warranted for the Veteran's bilateral hearing loss disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

As noted in the Introduction, in July 2010, the Board referred the Veteran's claim to the Director of the Compensation and Pension Service (Director) to allow the Director to determine whether the Veteran's disability picture required the assignment of an extraschedular rating.  In May 2011, the Director issued a decision, finding that an extraschedular rating was not warranted for bilateral hearing loss.  The Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

Briefly reviewing the evidence of record, in a May 2008 statement, the service director at the Veteran's place of employment indicated that he had observed the Veteran in his occupation as an auto mechanic.  The service director wrote that the Veteran had difficulty hearing mid to high pitch sounds when attempting to diagnose vehicles.  As examples, the service director indicated that the Veteran had difficulty hearing squeaks, rattles, and brake noises.  The service director further noted that the Veteran often needed assistance from other technicians when diagnosing vehicles.  

In a May 2008 statement, the Veteran wrote that his hearing loss disability had caused him difficulty with his employment.  He indicated that he intended to be an airplane mechanic when he left service, but the major airlines would not hire him due to his poor hearing.  He wrote that his hearing loss impaired his ability to work in his current capacity as an auto mechanic.  He indicated that he would need the assistance of other technicians to diagnose car problems and then would require assistance after he performed repairs to determine if the problem had been fixed.  

In the June 2008 VA audiology examination report, the VA examiner noted that the Veteran had normal to severe sensorineural bilateral hearing loss.  In a June 2008 statement, the Veteran wrote that he could not have a normal conversation without having to ask other individuals to repeat what they had said.  He also stated that he was only able to perform jobs that did not require hearing at work.  

In an October 2008 statement, the assistant manager of the Veteran's place of employment wrote that he had worked with the Veteran for the past two years.  He indicated that the Veteran's hearing loss disability caused him difficulty at work as the Veteran could not hear well enough to diagnose car problems.  As a result, the Veteran had to take other employees away from their jobs in order to assist him in diagnosing car problems.  The assistant manager concluded by stating that, as the Veteran was a front end/chassis technician, he had to be able to hear so that he might duplicate noises for customers.  

During the May 2010 Board personal hearing, the Veteran stated that he had retired from his position as an auto mechanic.  The Veteran testified that he retired in large part due to his hearing difficulties.  As he worked on commission and could not hear car noises in order to diagnose problems, the Veteran stated that he understood it was time to retire.  He indicated that he watched television at a loud volume, thereby causing difficulties with his wife.  The Veteran also stated that he had a difficult time hearing conversations in areas where there was background noise.  

In the September 2010 VA medical examination report, the Veteran reported that he experienced difficulty understanding conversation either at a distance or when more than one person was talking.  Having performed an audiology examination, the VA examiner diagnosed normal to severe sensorineural bilateral hearing loss.  The VA examiner also stated that the Veteran's bilateral hearing loss disability would not cause significant effects on the Veteran's occupation or usual daily activities.  

Turning to the first step of the extraschedular analysis, having reviewed the evidence of record for the entire rating period under appeal, the Board finds that the evidence of record is sufficient to render impractical the application of the regular schedular standards utilized to evaluate the severity of the hearing loss disability.  The Board notes that the lay evidence specifically indicates that, with normal background noise, the Veteran's hearing loss disability impairs his daily functional ability to understand conversation with background noise or when more than one person was talking.  

Turning to the second step of extraschedular analysis, the Board finds that the evidence is in equipoise as to whether the Veteran's exceptional disability picture exhibits an additional related factor, specifically "marked interference with employment."  In the September 2010 VA medical examination report, the VA examiner stated that the Veteran's hearing loss would not cause significant effects on the Veteran's occupation or usual daily activities.  Yet, in May 2008 and October 2008 statements, the Veteran's supervisors indicated that the Veteran's hearing loss caused great difficulty for the Veteran at work.  The supervisors also indicated that the Veteran's hearing loss caused difficulties for other employees who would have to assist the Veteran in performing basic diagnostic tests.  At the May 2010 Board personal hearing, the Veteran reported that he was currently retired.  He stated that he retired, in large part, due to his hearing difficulties.  The Board notes that the ability to hear the noises a car makes is an essential skill required for an auto mechanic.  Moreover, the ability to hear others over car noise is also required.  As the Veteran worked in an auto repair facility, the Board notes that the Veteran would be working in areas with levels of noise greater than that of normal conversation.  The Veteran's hearing loss would make it difficult for the Veteran to perform his duties as an auto mechanic.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss has resulted in marked interference with employment.  

As noted above, in May 2011, the Director issued a decision, finding that the evidence did not warrant an extraschedular rating for the Veteran's bilateral hearing loss.  In reviewing this decision, the Board notes that the Director mentioned that the September 2010 VA examiner stated that the Veteran would not experience any significant effects on his occupation or daily activities due to hearing loss.  The Director did not comment on any of the lay evidence indicating that the Veteran's hearing loss disability caused difficulties at work.  As stated above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected hearing loss causes marked interference with employment, as his hearing loss would make it difficult to return to his former occupation and position.    

Finally, the Board finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for bilateral hearing loss, for the entire period of increased rating claim.  For the rating period, the Veteran's hearing loss disability has caused difficulty with engaging in conversation.  In reviewing the audiometric testing results and speech recognition scores, the Board notes that the June 2008 VA audiology examination report indicated an average right ear puretone decibel loss of 40 and an average left ear puretone decibel loss of 45.  More recently, the June 2008 VA audiology examination report indicated an average right ear puretone decibel loss of 55 and an average left ear puretone decibel loss of 55.  The Board notes that the Veteran has experienced noted puretone decibel loss.  Yet, it is the Veteran's relatively high recorded speech recognition scores that causes denial of the assignment of a compensable rating under schedular criteria.  

In assigning the extraschedular rating of 10 percent in this case, and in taking note of the schedular rating criteria as some guidance for the level of impairment of function for which compensation for hearing loss should be granted, the Board also notes and has applied VA's general rating principles that urge recognition of the actual impairment caused by a service-connected disability.  See 38 C.F.R. § 4.20 (2011) (diagnosed conditions not listed in the rating schedule will be rated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous); 38 C.F.R. § 4.21 (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but is important to show the disability and to coordinate rating with impairment of function).  

Although the Veteran's hearing loss affects his ability to converse, the Board notes that the Veteran is still able to perform normal activities of daily living.  Moreover, the Veteran's hearing loss symptomatology is not nearly as severe in areas free of background noise.  Therefore, the Board finds that a higher rating, such as 20 percent, in not warranted to recognize the level of occupational impairment caused by the Veteran's hearing loss.  

As the Veteran experiences some difficulty with conversation due to his hearing loss symptomatology, and the Veteran's hearing loss symptomatology as clinically measured closely approximates that required for a 10 percent schedular rating under Diagnostic Code 6100, the Board finds that, for the entire rating period under appeal, the Veteran is entitled to a 10 percent, but no greater than 10 percent, rating for bilateral hearing loss on an extraschedular basis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.321.

Parenthetically, the Board notes that the Veteran requested that a compensable rating for hearing loss be assigned back to the date of discharge.  Yet, the Board notes that VA granted service connection for bilateral hearing loss and assigned a noncompensable rating in a November 1970 rating decision.  As the Veteran did not appeal the rating or effective date assigned by this decision, it became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In March 2008, the Veteran filed a claim for an increased rating.  The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  In this instance, the record of evidence contains no evidence dated within the year prior to the Veteran's March 2008 claim for benefits indicating an increase in hearing loss; therefore, as the evidence does not indicate a factually ascertainable increase in disability within the one year prior to the date of the Veteran's claim for an increased rating for hearing loss, the effective date of the current grant of increased rating on an extraschedular basis will be the date of receipt of the Veteran's claim for increase.  See Gaston, 605 F.3d at 982 (holding "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date"). 


ORDER

For the entire rating period under appeal, a rating of 10 percent, but no greater than 10 percent, for service-connected bilateral hearing loss on an extraschedular basis is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


